       Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                      Page 1 of 31 PageID 697
November 13, 2020

Gerardo Alcazar
Blackwell Burke P.A.
431 South Seventh Street, Suite 2500
Minneapolis, MN 55415

Re: 20823 – Moore v. 3M, report and professional opinions.

I am an expert in the engineering and testing of fall protection equipment and systems, with more than 40 years of
experience in this field. I enclose my CV as Appendix A to this report.

As requested, I have reviewed all the evidence you forwarded to me in the subject case, organized by date it was
downloaded to my computer, in the groupings I list below. All evidence I have reviewed will be provided
electronically in folders matching the names of the groupings and descriptions listed below:
    • 20-09-11 (1 document) Plaintiff’s complaint
    • 20-10-07 (11 folders plus 9 documents) Equipment Inspection at ESI (I witnessed via web)
    • 20-10-12 (6 documents) Plaintiff’s (Moore) deposition
    • 20-10-14 (3 documents) Plaintiff’s Expert Witness Disclosures
    • 20-10-30 (2 documents plus one data sheet) My notes on Exemplar testing I requested and witnessed via
        web.
    • 20-11-09 (1 document) Rick Miller Deposition
    • 20-11-11 (2 folders) Records from the lab technicians from 20-10-30 exemplar Testing

I – Examination of equipment involved in the incident (Oct 7 2020):

I participated in the examination via web meeting on Oct 7 2020. I took a few screen shots; however, my record is
primarily the photographs and measurements subsequently provided to me by the other experts who were at the
inspection. At one point, when the experts were ready to begin disassembling the Fall Arrester, I strongly requested
some basic “Competent Person” functional testing be done prior to disassembly, since we could not do this type of
testing afterwards. Under my direction, my colleagues at the site conducted several simple tests (dropping the fall
arrester installed on the cable to see how far it would fall to engage, holding the lever up to disengage the primary
locking mechanism (simulating a panic grab) and then attempting to accelerate it downward at gravitational
acceleration to see if the secondary locking mechanism would engage).

The first test showed that the device primary locking mechanism was operating properly.

The “Panic Grab” simulation to verify the secondary locking mechanism was not, in my opinion, conducted properly
since the experts seemed to be concerned about stopping the device before it reached the lower mark they had
taped on the cable. Although they started to accelerate the device, as it descended, they (consciously or
unconsciously) slowed it down and stopped it before reaching the lower mark on the cable. It did not appear to me
that they were reaching gravitational accelerations and I pointed this out. Someone suggested installing a small
weight on the fall arrester with the primary locking mechanism disabled, and letting gravity accelerate it. When this
was done, it locked exactly as expected. Overall, my opinion was that the device was functioning exactly as it
should, with a minor caveat that since the energy absorber was partially deployed, the center of gravity was shifted
and might detrimentally change how it was balanced. However, in the end, this didn’t seem to affect the
performance since it “passed” both functional tests I had asked for.


Small@EIEL.org                                     Elevated Insight &                                 127 Diamond Court SE
(403) 827-0495                                     Engineering Ltd.                                    Calgary, AB T2J 7B3
                                                                                                    EXHIBIT 1
      Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                           Page 2 of 31 PageID 698
                                                                                                              Page 2 of 25

I observed the disassembly of the device which was very carefully undertaken by the experts who were on site.
Upon subsequent review of the photographs provided by those who attended the examination in person (including
the fall arrester, the cable it locked onto in the incident, and the full body harness), my preliminary opinion was that
there were no defects that might have impaired the fall arrester’s function or any signs that any of the components
may have seen an impact beyond what should have occurred with a properly functioning device.


II - Exemplar Testing (Oct 30 2020) and Analysis:

The exemplar testing on 20-10-30 was undertaken at my request and under my direction. Due to travel restrictions
from the Covid-19 Pandemic, I participated via web meeting. The testing intended to:
    • Provide engineering data on how the energy absorber performs once the device has locked onto the cable.
    • Simulate the short fall I believed had occurred.
    • Simulate the fall the plaintiff and his experts claimed to have occurred.

The data from these tests would enable me to perform an engineering analysis on the energies, distances and
forces involved in the fall to substantiate or refute claims by the plaintiff and his experts. This engineering analysis
could be compared to the fall I suspected may have occurred (my preliminary opinion based on the Oct 7
examination) as well as the fall that was being claimed to have occurred. The testing would help me to either refute
or confirm several of my preliminary opinions in this matter.

Static Force vs. Displacement Test:

At my request, the laboratory undertook a static force vs. displacement test of an exemplar fall arrester installed on
an exemplar cable, approximately 18 ½ feet below the top anchor.
    • Unfortunately, the top anchor was not the same “Tuff Tug” anchor involved in the incident, however, I do
        not believe there would be a significant material difference in the results if we had used an exemplar of the
        anchor involved in the incident.
    • We determined that it was too dangerous to have technicians in the line of fire, at the fall arrester to
        measure the displacement of the energy absorber, particularly as the forces of the test reached their
        highest values. As a result, we used a long tape measure connected to the fall arrester so the
        displacements of the entire system were measured from the safety of the platform at the top of the test
        tower.
    • I also know that an assembled system of components has multiple means of absorbing energy and that,
        particularly in a minor fall, less than half the fall energy may go into the energy absorber. Measuring the
        displacement of the end of the energy absorber (that would connect to the worker’s harness) would capture
        the overall displacement of the connection point on the worker’s harness, capturing the total displacement
        (and energy absorption) of the energy absorber PLUS the top anchor and the cable. This, unfortunately did
        not capture the energy absorbed by the worker’s harness, which at low impacts is usually negligible, but at
        large impacts can play a significant role.
    • I chose to stop the test at just over 3,000 lbs Force since this is well above the legal impact limit allowed by
        US OSHA and the ANSI Z359 standards (1800 lbs), and was safely below the breaking strength of the
        components in the system, including the top anchor, cable, fall arrester and the ladder it was mounted on.

The report from the Static Force vs. displacement test is provided as appendix B to this report.
    Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                              Page 3 of 31 PageID 699
                                                                                                               Page 3 of 25

Basic Free Fall Test:

We conducted a dynamic performance test similar to the requirements of the A14.3-2008 standard. The main
exception was that we adjusted the test torso weight to approximately what we believed the plaintiff weighed at the
time of the accident (240 lbs), wearing the same model of harness used by the plaintiff (we used a new DBI Sala
Exofit harness).

We did not put a load cell between the harness and the fall arrester to measure the peak impact force because it
would have substantially increased the free fall, and we wanted to simulate how the fall arrest would occur for a
properly functioning fall arrester with a normal free fall. Given the collection and use of force vs. displacement data
from the static test, I am able to back calculate a conservative estimate of the impact force.

The results of the Basic Free Fall Test are enclosed as Appendix C to this report.

Large Free Fall Test:

We performed a dynamic test similar to the above, but simulating as much free fall as we could accommodate
within the height limitations of the drop test tower. The feet of the mannequin were taped up to give us a few more
feet, but we were only able to create approximately 16 feet of free fall of the mannequin. We had wanted to do the
full 20 ft free fall claimed by the plaintiff and his experts, however, this was not possible at this facility. Even a
sixteen ft free fall is an order of magnitude greater than the basic free fall of my preliminary opinion (tested, above)
and provides valuable comparative data to help confirm or refute my preliminary opinion.

The results of the Large Free Fall Test are enclosed as Appendix D to this report. You will note that there were
substantial damages to the harness that obviously absorbed a significant amount of energy.

Energy Analysis

Appendix E attached to this report contains a printout of my calculations (in a MS Excel Spreadsheet that I modified
for the purposes of this investigation). The spreadsheet is one I distribute to students who take my Qualified Fall
Protection Engineer course, and is used to fit a curve to testing data in order to develop formulae that will accurately
predict the forces and energies absorbed by devices that do not behave in a linear fashion. In my courses, it is used
to develop the energy efficiencies of synthetic ropes to compensate for their non-linear behavior. I modified this
sheet so that I could plot the data from the static test and then fit a curve to it, so the spreadsheet would provide
formulae to accurately model the force and energies absorbed for any given displacement, or conversely to predict
the overall displacement for any given force.

I used the following measurement provided to me in the lab report in Appendix B:
    • Total displacement at 3100 lb = 8.5 inches
    • The fall arrester PEA deployed 3.19 inches
    • The fall arrester slid 1.25 inches down the cable.

From photos, I estimated that the top anchor deformed approximately 0.5 inches and I have calculated the elastic
stretch of an 18.5-foot cable at the 3100 lb test force to be approximately 0.91 inches.

The difference between the 8.5 inches and the rest of the values listed above is 2.65 inches and represents other
displacements such as the flex of the top anchor post and ladder, but mainly, the rotation of the fall arrester on the
rope (kinking the cable). As a result, at a force of 3100 lbs, the displacement of the energy absorber is 3.19 inches
and the displacement of the rest of the system was 5.31 inches. Although the displacement of the other parts of the
system is unlikely to be a consistent ratio of the PEA deployment, I can estimate the displacement of the other parts
of the system as being 8.5/3.19 = 2.66 x the PEA deployment in order to estimate “X” for the full displacement of all
     Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                             Page 4 of 31 PageID 700
                                                                                                               Page 4 of 25

components in the system at any given measurement of PEA deployment. Once I have this “X”, the formula for “F”
will estimate the peak impact force seen by the user, and using energy balance equations, I can calculate how
much free fall is required to consume this much energy.

The results of my calculation are that:
   • the plaintiff experienced a free fall of less than 12.74 inches and an impact of less than 1802 lbs.
   • in the short free fall test, the mannequin experienced a free fall of less than 7.38 inches and an impact of
       less than 1288 lbs.

I use the words “less than” because my calculations have ignored the stretch of the harness which does let the
worker decelerate over a longer distance, and will reduce the impact forces.

For comparative purposes, I also modified my spreadsheet to perform inverse calculations (solving for X and F for a
given h, instead of solving for F and h for a given X). For a 16 ft free fall, my computer model calculates a peak
impact force of 17,760 lbs which is more than 4x higher than the 4200 lb force we actually measured in the test.
The low force in the test does confirm that the harness and other mechanisms do absorb a lot of the energy to
significantly reduce the forces, especially when there are very large free falls and energies. In the test we severely
damaged (put a lot of energy into) the harness which may have been the main reason the force did not exceed
4200 lbs.

I must caution that none of the data in the static test was above 3100 lbs, so the accuracy of a calculated value of
17,760 lb is probably poor, particularly since the energy dissipation mechanisms (and shape of the curve) will
change at higher forces, as the top anchor post and the ladder rungs start to bend and the cable starts to plastically
stretch. The main point is that notionally, the calculation clearly shows that ignoring the harness (and other) energy
absorption effects can grossly overestimate the impact forces.

III – Review of the Assertion by the Plaintiff and his Experts of a 20 ft free fall:

    •   The plaintiff himself is unsure of exactly how much free fall he experienced and, in his deposition, he
        estimates between 10 and 20 feet, and he stated that this is not his own evidence. These values were
        suggested by whoever investigated his accident. He stated he really does not know how far he fell.
    •   The plaintiff’s experts state that a full 20 ft free fall is a “fact” of the case, with no evidence whatsoever to
        justify using this value as even a hypothesis.
    •   I have not seen evidence of a rigorous investigation of the accident by either the employer or the plaintiff’s
        experts to justify a claim of a 20 ft free fall. The opinions focus on proposing unsupported hypothetical
        scenarios, requiring defective fall protection equipment, that would allow such a large free fall to occur.
    •   The experts do not seem to understand the significant damages such a large free fall would create in the
        equipment, other than to speculate on serious impacts to the plaintiff assuming all the fall energy went into
        him. They have not done any testing to compare the damage to exemplar equipment to the plaintiff’s
        equipment to verify whether or not such a large free fall could possibly have happened.

IV – Review of Assertions by Dr. Cornelissen and Dr. Russell, Spectrum Forensics, in their report dated Oct
14 2020:

Their evidence does not support a claim that there was a 20 ft or any substantial Free Fall, and thus does not prove
that the LadSaf X3 failed to operate properly.

    •   Engineering Analysis Page 10, states that Mr. Moore’s injuries were consistent with the high forces he
        sustained from the 20 ft free fall with average G forces near 20 and peak forces up to 40 G’s. So far, I have
        not seen evidence professing or detailing significant injuries. The exemplar test of the 16-foot free fall
     Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                           Page 5 of 31 PageID 701
                                                                                                             Page 5 of 25

        showed only 4200 lbs peak force which was very high, but nowhere near the forces estimated.
        Furthermore, the employer’s incident report supplied in evidence (with no date other than stating that it
        happened on Thursday, and no name of the person filling the form) classifies the incident as a “near miss”
        with no classification of requiring first aid, or there being a reportable or unreportable injury. There is no
        evidence of an injury, and if so, no evidence that the injury was sustained as a result of a large impact?
    •   Opinion 4 on page 12 of their report asserts that Mr. Moore fell “more than” 20 feet. As noted above, there
        has been no scientific evidence provided to support this opinion, which has to be proven in order to
        substantiate their claim that the Lad-Saf X3 was defective. In fact, there is no evidence that Mr. Moore fell
        more than the ANSI A 14.3 standard permits.
    •   Opinion 5 once again relies on there being a 20 ft free fall for the device to be defective.
    •   Opinion 6 must be substantiated with evidence of high impact forces (above the 1800 lb limits allowed by
        OSHA). The equipment involved in Mr. Moore’s fall does not indicate this level of impact.
    •   Opinion 8 requires proof of defects in the design or the performance. There are no specific assertions
        (applicable standards it does not meet, or proof that it operated in the incident differently than stated in
        Opinion 7 where they say the device seemed to be operating normally).
    •   Opinion 9 also requires substantiation of defects in the design or the performance. There are no specific
        assertions (clauses of applicable standards that it does not meet), or proof or even conjecture about how it
        operated in the incident differently than stated in Opinion 7 other than the continuing claim of a 20-foot free
        fall.
    •   Opinion 10 states that safer designs were technically and economically feasible, without demonstrating
        through evidence that the design of the device was indeed unsafe in the subject incident. Furthermore,
        Spectrum Forensics has not revealed a superior design, nor has it conducted testing to prove the
        superiority of any other design as compared to the LadSaf X3.

V – Review of Assertions by Dr. Ellis, Litigation Support, in his report dated Oct 14 2020:

Dr. Ellis’s evidence does not support that there was a 20 ft or any substantial Free Fall, and thus does not prove
that the LadSaf X3 failed to operate properly.

    •   “Summary of Facts” 5 on page 5, that the plaintiff fell approximately 20 feet, has not been proven by
        scientific evidence to support this claim as a fact.
    •   “Summary of Facts” 6 on page 5, states that the force of the fall “is reported to have resulted in injury to his
        upper body” without offering estimates of the impact forces or describing the nature of the injuries. The
        employer’s incident report supplied in evidence (with no date other than stating that it happened on
        Thursday, and no name of the person filling the form, classifies the incident as a “near miss” with no first
        aid or a reportable or unreportable injury). There is no evidence of an injury which might serve as evidence
        of a high force fall.
    •   The “Hazard-Background” Item 2 on page 3 discusses some of the requirements of ANSI Z359,16 (which
        were not applicable to the subject device at the time it was sold because it was not yet a published
        standard). Nonetheless, the LadSaf X3 was one of the few devices on the market at the time that had
        features that would likely meet the requirements of that new standard, particularly, the very features that
        are cited in this Hazard Background paragraph to mitigate a panic grab. I understand that the device was
        subsequently certified to the new standard.
    •   “The Hazard-Background”, Item 3 on page 3 asserts that a 20 ft free fall resulted from failure of the device
        because the locking lever was held in its unlocked position. Once again, there is no evidence of a 20 foot or
        any substantial free fall. Furthermore, the Plaintiff states in his written statement provided within hours of
        the incident, and confirmed in his deposition, that he does not believe his hand was on the fall arrester,
        although he does admit that anything is possible.
    •   “Hazard Controls”, Item 1 on Page 4, states that testing should be by both manual means and test
        weights”, again referring to the Z359.16 standard. Note that this standard does not call for manual testing
    Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                            Page 6 of 31 PageID 702
                                                                                                             Page 6 of 25

        since this is subjective and unreliable. It is my understanding that the LadSaf X3 was subsequently certified
        to that standard, which indicates that the new standard was probably considered during development of the
        device. The Z359.16 standard only requires testing of lock-off and panic resistance by use of test weights.
        In my experience at other incident investigations with forensic experts, manual “gravitational” acceleration
        to lock off other fall protection devices is unreliable since most people with no experience do not have a
        good sense of how quickly to accelerate the device. During the October 7 inspection, at my request,
        several people unsuccessfully tried to lock the device by manually accelerating it downward with the
        primary mechanism disabled. But, as described at the beginning of this report, attaching and allowing a
        weight to fall (establishing proper gravitational acceleration) did lock the device properly.
    •   “Hazard Controls”, Item 4 on Page 4, describes a test in A14.3 2008 that was “not met with the inertia lock
        function and not reported”. It has not been not stated what aspect of the test was not met and what
        reporting is required. Was this test performed by or observed by this expert before making this assertion.
        The cited test uses a 500 lb test mass in an 18-inch free fall and usually results in significantly shorter lock
        distance of the fall arrester because the device must accelerate quickly to catch up with the 18-inch free
        fall.
    •   “Preliminary Opinions” Number 1. Once again, the 20 ft free fall is taken as a fact of the case, and without
        this being proven, Opinion 1 has no merit.
    •   “Preliminary Opinions” Numbers 2, 3, 4 and 5, discuss known compatibility issues between fall arresters
        that rely on inertial (acceleration) sensing and climb assist systems that unweight the worker to make
        climbing easier. This compatibility problem has not so far been presented as a theory in the case that would
        have led to a large free fall, because the evidence so far indicates that it was the loss of the climb assist
        force that caused the fall, so the free fall should have been at 1g. These opinions have no bearing or merit
        in this case.

VI – Opinions and findings:

The following summarizes my opinions and findings, based on the evidence presented to me and developed in my
investigation, as listed and discussed in this report. I have the right to amend and extend this report if further
discovery becomes available:

    1. There has been no credible evidence provided by anyone to support an assertion that the plaintiff’s free fall
       was as much as 20 feet. Most of the claims of design flaws require this assertion to be true, which in my
       opinion is incorrect and thus most claims are invalid.
    2. My examination of the evidence, coupled with exemplar testing that duplicates the performance of the
       plaintiff’s equipment in a short free fall and in a much larger free fall manifests significant damage, leads me
       to contend that the plaintiff actually had a very short fall. The short free fall exemplar equipment matches
       the condition of the plaintiff’s equipment. This assertion was also confirmed by my computer modelling of
       the system.
    3. In deposition or court testimony I would like to demonstrate how the design of the LadSaf X3 makes it
       difficult to hold the lever in its disengaged position, and that a panic squeezing of the device is more likely
       to release the lever than to hold it disengaged. Furthermore, I would like to demonstrate how difficult and
       unlikely it would be to apply a side loading to the device for sufficient duration to prevent lock-off to cause a
       20 ft free fall.
    4. The subject LadSaf X3 was not defective in design or manufacturing. It performed as expected and
       required. The evidence I have analyzed confirms it arrested the fall within the limits specified in the A14.3
       standard and as claimed by the manufacturer.
         Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                 Page 7 of 31 PageID 703
                                                                                                     Page 7 of 25




If you have any questions do not hesitate to contact me.


                                                                               PERMIT TO PRACTICE
                                                                             Elevated Insight & Engineering Ltd.
                                                                            Signature
                                                                            Date      November 13, 2020
                                                                                    PERMIT NUMBER: P-13771
                                                                            The Association of Professional Engineers,
                                                                             Geologists and Geophysicists of Alberta


  State of Arizona BTR Firm Registration 20385-0       November 13, 2020

Greg Small, M.Eng., P.Eng.
Founder – Elevated Insight &Engineering Ltd.
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 8 of 31 PageID 704
                                                                    Page 8 of 25

                     Appendix A - Greg Small CV
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 9 of 31 PageID 705
                                                                    Page 9 of 25

                      Appendix A - Greg Small CV
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 10 of 31 PageID 706
                                                                     Page 10 of 25

                      Appendix A - Greg Small CV
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20             Page 11 of 31 PageID 707
                                                                               Page 11 of 25

                    Appendix B – Static Test Report
                        Report: Force vs. Displacement Test
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 12 of 31 PageID 708
                                                                   Page 12 of 25

                   Appendix B – Static Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 13 of 31 PageID 709
                                                                     Page 13 of 25

                    Appendix B – Static Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 14 of 31 PageID 710
                                                                   Page 14 of 25

                   Appendix B – Static Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 15 of 31 PageID 711
                                                                     Page 15 of 25

               Appendix C – Basic Free Fall Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 16 of 31 PageID 712
                                                                     Page 16 of 25

                Appendix C – Basic Free Fall Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 17 of 31 PageID 713
                                                                     Page 17 of 25

                Appendix C – Basic Free Fall Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 18 of 31 PageID 714
                                                                     Page 18 of 25

               Appendix D – Large Free Fall Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 19 of 31 PageID 715
                                                                     Page 19 of 25

               Appendix D – Large Free Fall Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 20 of 31 PageID 716
                                                                    Page 20 of 25

                Appendix D – Large Free Fall Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 21 of 31 PageID 717
                                                                    Page 21 of 25

                Appendix D – Large Free Fall Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 22 of 31 PageID 718
                                                                    Page 22 of 25

                Appendix D – Large Free Fall Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 23 of 31 PageID 719
                                                                    Page 23 of 25

                Appendix D – Large Free Fall Test Report
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20   Page 24 of 31 PageID 720
                                                                     Page 24 of 25

               Appendix D – Large Free Fall Test Report
                                      Analysis of Oct 30 2020 Exemplar Test Data                                                                                                LadSaf X3 on 18.4 ft of cable                                          Your Rope II                      Your Rope III
                                                                                                                                                                  Data Type:                          1                                                      1                                 1
                      1                       Rope Diameter = d =            0.375 in                     Breaking Strength = BS =        14000       lb               Units:                         1                                                      2                                 1
                                            Length of Rope = Lo =             18.4 ft                                                                              Rope dia:                      0.375 in                                                       mm                                in
                                                                                                                                                                   Rope BS:                      14,000 lb                                                       kN                                lb
                                Stretch Data:             Force         Stretch                       Strain       Stress                                       Rope Length:                       18.4 ft                                                       m                                 ft
                                                          F (lb)         x (in)                       ε (%)        σ (ksi)                                                                  Force          Stretch                                  Force           Stretch         Force               Stretch
                                                            0               0                            0            0                                                                     F (lb)          x (in)                                  F (kN)          x (mm)          F (lb)               x (in)
                                                           147              1                         0.45%         1.331                                              Data:                 147               1
                                                           400            2.5                         1.13%         3.622                                                                    400             2.5
                                                           691              4                         1.81%         6.256                                                                    691               4
                                                          2144            7.5                          3.4%        19.412                                                                   2,144            7.5
                                                          3100            8.5                         3.85%        28.068                                                                   3,100            8.5
                                                                                                                                                                                                            F (lb)                                  x (in)        stress (ksi)      strain              U (ft-lb)
                     80                                                                                                                                                                                        0                                      0                  0.000           0.000
                                                                                                                                                                                                              33                                     0.5                 0.299           0.002                 0.688
                     60 σ (ksi) = 265.1993 ε             +7835.12      ε²            -370074     ε³             +7883246     ε4          +1.2E+08    Fit
                                                                                                                                               Curve ε5                                                       80                                      1                  0.724           0.005                 3.042
                          E (ksi) =   265.1993           +15670.2      ε            -1110222     ε²            +31532982     ε³          +5.9E+08
                                                                                                                                               Curve ε4
                                                                                                                                                     Fit Data                                                147                                     1.5                 1.331           0.007                 7.771
                     40 σ (ksi) = 265.1993 ε             +7835.12      ε²            -370074     ε³             +7883246     ε4          +1.2E+08 ε5                                                         250                                      2                  2.264           0.009                16.042
                                                                                                                                               Test Data
                         E (ksi) =    265.1993           +15670.2      ε            -1110222     ε²            +31532982     ε³          +5.9E+08    ε4                                                      400                                     2.5                 3.622           0.011                29.583
                     20σ (MPa) =      1828.485 ε         +54021.2      ε²           -2551570     ε³            +54353063     ε4          +8.2E+08    1&2
                                                                                                                                               Pointsε5                                                      618                                      3                  5.595           0.014                50.792
                       E (MPa) =      1828.485            +108042      ε            -7654711     ε²            +2.17E+08     ε³          +4.1E+09 ε4                                                         760                                     3.5                 6.881           0.016                79.500




   Stress, σ (ksi)
                      0                                                                                                                                                                                      691                                      4                  6.256           0.018               109.729
                                                                                                                                                                                                             794                                     4.5                 7.189           0.020               140.667
                       0.0%             1.0%          2.0%                  3.0%            4.0%               5.0%               6.0%                                                                       926                                      5                  8.384           0.023               176.500
                                                                    Strain, ε (%)                                                                                                                           1102                                     5.5                 9.978           0.025               218.750
                                                                                                                                                                                                            1299                                      6                 11.761           0.027               268.771
                                                                                                                                                                                              Anchor Displacement)

                                                                                                                                                                                                            1554                                     6.5                14.070           0.029               328.208
Polynomial Curve Fit to Data:                                      1                    x units: 2                                                                                                          1853                                      7                 16.777           0.032               399.188
                                                                                                                                                                                                            2144                                     7.5                19.412           0.034               482.458
                                                                                                                                                                                    (Includes PEA deployment, Cable Stretch,



Rope Diameter = d =                      0.375 in                  Length of Rope = Lo =                 18.4 ft                                                                                            2458                                      8                 22.255           0.036               578.333
                                                                                                                                                                                   Data: Force vs Displacement Test Oct 30 2020


                                                                                                                                                                                                            3100                                     8.5                28.068           0.038               694.125
               σ (ksi) =              265.1993 ε        + 7835.12      ε²            - 370074    ε³            + 7883246     ε4          + 1.2E+08    ε5
         Local E (ksi) =              265.1993          + 15670.2      ε           - 1110222     ε²            + 3.2E+07     ε³          + 5.9E+08    ε4                                                                W=        240          lb
                 F (lb) =             132.6556 x        + 17.7501      x²           - 3.79703    x³            + 0.36632     x4          + 0.02501    x5                                                                                                                                               Free Fall*
              U (lb-ft) =             5.527318 x²       + 0.49306      x³             - 0.0791   x4            + 0.00611     x5          + 0.00035    x6                                                                                            X(in)           F* (lb)        U (ft-lb)       h (in) =12U/W-X
                                                                                                                                                                                                                                  Plaintiff:        7.01             1802            395                 12.74
                                                                                                                                                                                                                                                                                                                                                                 Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20




                                                                                                                                                                                                                                                                                                       Free Fall*
Point 1: Highest Force of Static Test with Fall Arrester Installed on 20 ft of Cable                                                                                                                                                                X(in)           F* (lb)        U (ft-lb)       h (in) =12U/W-X
            F1 (lb) =      3,100 lb    x=          8.50 in                ε = 3.85%                                σ (ksi) = 28.068  U (lb-ft) = 691.110                                              ANSI Z359.15 Test of                          6.01             1288            268                  7.38
                                                                                                                                                                                                                                                                                                                       Appendix E – Energy Analysis




   Correct force at this stretch: Use Linear E (ksi) = 729.1        But the correct U is                           62.95% of Linear E Calculation                                                        240 lb Mannequin
                                                                                                                                                                                                                                                    X(in)*          F* (lb)        U (ft-lb)            h (in)
Point 2: 16 ft FF of 240 lb Mannequin (Note that calculated x ignores damage energy in Harness)                                                                                       Mannequin 16 ft Free Fall                                     13.29           17,760          4106                192.00
             F2 (lb) =      4,200 lb   x=         9.30 in              ε = 4.21%       σ (ksi) = 38.027  U (lb-ft) = 933.516
   Correct force at this stretch: Use Linear E (ksi) = 902.5      But the correct U is 57.34% of Linear E Calculation                                                                                            Plaintiff's                        X(in)*          F* (lb)        U (ft-lb)            h (in)
                                                                                                                                                                                                        Alleged 20 ft Free Fall                     13.88           21,593          5078                240.00
Rope Grab Slipped 1.25 in, Top Anchor Displaced 1/2",
                                                                                                                                                                                    *These Calculations assume all Fall Energy goes into Fall Arrester, Cable and Top Anchor
18.43 ft of Cable has a stiffness of 41,000 lb/ft = 3400 lb/in                                   Final PEA measured = 5.9375 inches
                                                                                                                                                                                                (Ignores Energy Absorbed in Mannequin/Worker and Harness)
At 3100 lb the cable would elastically stretch 0.1025 ft = 0.91 inches                           Initial PEA measured = 2.75inches
AT 3100 lbs, Total movement = 1.25 + 0.5 + 0.91 = 2.66 inches                                    Total Deployment = 3.1875 inches
                                                                                                                                                                                Plaintiff's PEA Deployment = 2.625 in
At 3100 lb: ∑X = 8.5 in, Therefore rotation of Fall Arrester (Kinking Cable) = 8.5-2.66-3.1875 = 2.6525 inches                                                                  Plaintiff's X = 2.625 *2.67 = 7.01                                                               F*<1796 lb
2.66" + 2.6525" = 5.3125" = total displacement in addition to PEA Deployment at 3100 lb static force
8.5/3.1875 = 2.67. Mujltiply measured fall arrester length x 2.67 to estimate "X"                                                                                               ANSI test PEA Deployment = 2.25 in
© 2020 Elevated Insight and Engineering Ltd.                                                                                                                                    ANSI Test X = 2.25 x 2.67 = 6.01 in                                                              F*<1284 lb
                                                                                                                                                                                                                                                                                                                                                                 Page 25 of 31 PageID 721
                                                                                                                                                                                                                                                                                                                                                      Page 25 of 25
  Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                            Page 26 of 31 PageID 722



Greg Small, P.Eng., M.Eng
                               Greg Small is highly respected as one of the         Education:
                                                                                    ➢ Bachelor of Applied Science
                               leading Fall Protection engineering experts in         (Honours), Civil Engineering,
                               the World. Approximately one-third of presenters       University of British Columbia, 1979
                               at the last ten “International Society for Fall      ➢ Master of Engineering (Structural
                                                                                      Engineering) University of Alberta,
                               Protection” Symposiums have received Fall              1987.
                               Protection Engineering Training from Greg.
                                                                                    Professional Registrations:
                                                                                    ➢ State of Arizona Board of Technical
                                 He began his professional career with CN Rail        Registration – Structural Engineer
                                 as a bridge engineer, where, in the early 1980s    ➢ Association of Professional
                                                                                      Engineers, Geologists and
                                 he implemented a fall protection program for         Geophysicists of Alberta
                                 bridge workers. He was soon appointed to CN’s      ➢ Association of Professional
quality team that created one of the earliest managed fall protection programs        Engineers and Geoscientists of
                                                                                      Saskatchewan
in the world. He developed essential engineering techniques for analysis of         ➢ Retired in good standing, and can
horizontal lifeline systems, discovering critical flaws in some systems being         reactivate quickly in BC, MB, ON,
purchased by the railway. His work led to proposal and development of several         YK, NT
patented fall protection components & systems.                                      Professional Associations:
                                                                                    ➢ American National Standards
In 1991, Greg was appointed to the Canadian Standards Association Z259                Institute, technical subcommittees
                                                                                      Z359.6, Design of Active Fall
technical committee on fall protection and served on its executive for more than      Protection Systems and Z259.17,
10 years, stepping down as its vice-chair in 2016. He has played a very active        Horizontal Lifelines, 2009-present.
role in the development of standards in fall protection. He has made significant      Currently Chair of ANSI Z359.18 –
                                                                                      Anchorage Connectors.
contributions to the last two editions of Z259.13, “Flexible Horizontal Lifeline    ➢ Canadian Standards Association,
Systems”, and chaired the first edition of Z259.15, “Anchorage Connectors”.           technical committee Z259, Fall
His proudest achievement, however, was conceiving and chairing the original           Protection 1992-present. Served on
                                                                                      executive 2008-2016 and Vice-
and all subsequent editions of Z259.16, for the “Design of Active Fall Protection     Chair 2012 -2016. Chair of CSA
Systems”. This ground-breaking standard was adopted, almost verbatim, as              Z259.16 2002-present. Chaired
ANSI Z359.6-09 in the United States and SS607 in Singapore.                           CSA Z259.15 2006-2015.
                                                                                    ➢ American Railway Engineering and
                                                                                      Maintenance-of-Way Association,
At ANSI Z359, Greg stepped down as chair of ANSI Z359.18, “Anchorage                  Committee 15, Steel Bridge Design
Connectors” in 2020 but remains a very active participant many of the                 Code 2003-present
standards, particularly ANSI Z359.6 (“Design of Active Fall Protection              Papers & Presentations:
                                                                                    ➢ All Systems Go: Engineering Fall
Systems”) and ANSI Z359.17 (“Horizontal Lifelines”).                                  Arrest, by Gregory Small,
                                                                                      Occupational Health and Safety
                                                                                      Magazine Buyer’s Guide 1997.
In 1996, Greg left CN Rail for an appointment as Vice President of Engineering      ➢ The Personal Energy Absorber
with Gravitec Systems Inc., of Calgary, AB and Seattle WA, specializing in fall       Equation, by Gregory Small,
protection engineering training and consulting.                                       Construction Safety & Health
                                                                                      supplement to Occupational
                                                                                      Hazards Magazine, February 2000.
In seven years at Gravitec, Greg:                                                   ➢ Latitude for Longitudinal Force, by
    • Developed fall hazard survey and reporting techniques, including a              Small, Berry & Jenkins, AREMA
                                                                                      Annual conference proceedings,
       hazard ranking system that objectively rates the risk a hazard poses.          September 2004
    • Oversaw development of Managed Fall Protection programs for several           ➢ Investigation of Service Loading of a
       major corporations, including program manuals, work procedures,                BTPG span, Unsworth, Small, and
                                                                                      Afhami, AREMA Annual conference
       equipment selection, user training, and engineered systems.                    proceedings, September 2005.

Page 1 of 3
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                                Page 27 of 31 PageID 723



Greg Small, P.Eng., M.Eng
   •    Developed and taught a 5-day “Qualified Person” course on techniques
        for engineering fall protection systems.
   •    Co-developed and co-instructed a 5-day course, “Managed Fall                ➢ Salvage of an HTPG span and
        Protection Program”.                                                          conversion to a BDTPG by Small &
                                                                                      Ketler, AREMA Annual Conference
   •    Wrote a seed document used to develop the first draft of the ANSI             Proceedings, September 2006
        Z359.0 and Z359.2 standards for “Definitions” and “Managed Fall             ➢ Adjusting fall arrest clearance for
                                                                                      changes in Free Fall, worker weight
        Protection Program”.                                                          and PEA forces, , ISFP, Baltimore,
   •    Tested numerous fall protection systems and components, including             MD, June 2010
        horizontal lifelines, rigid rails, energy absorbers, lanyards and           ➢ Specifying Fall Protection to get
                                                                                      what you really need, ASSE annual
        carabiners.                                                                   conference, Denver, CO, June 2012
   •    Directed or participated in forensic investigations of numerous fall        ➢ Is Gravity Different Where You
        protection systems.                                                           Live?, AIHCE Conference,
                                                                                      Montreal, PQ, May 2013
                                                                                    ➢ Clearance Calculations Made Easy,
In 2003 Greg left Gravitec, returned to his work as a Railway Bridge Engineer,        ASSE annual conference, Las
and was appointed to AREMA committee 15 (the North American steel railway             Vegas, NV, June 2013
                                                                                    ➢ Design Considerations for Travel
bridge design code). In 2005, after completion of his non-competition                 Restraint HLLs, ISFP, Las Vegas,
agreement with Gravitec, he formed “High Engineering Corp.” to continue his           NV, June 2013
work in Fall Protection.                                                            ➢ Innovative Fall Protection for Low
                                                                                      Clearance applications, ASSE
                                                                                      annual conference, Orlando, FL,
In 11 years at High Engineering Corp, Greg:                                           June 2014
                                                                                    ➢ Managing Fall Protection Programs
                                                                                      for Optimal Safety and Efficiency,
    •   Developed, tested and implemented, several innovative Fall Protection         AIHA annual conference, Small &
        solutions, including double travel restraint, hip connection in travel        Parsons, Salt Lake, UT, June 2015
        restraint, and using dual SRLs as an alternative to horizontal lifelines.   ➢ New Standards, Methods and
                                                                                      Technologies for Self Retracting
    •   Invented testing techniques to determine lock-off distances of SRLs,          Devices, ASSE annual conference,
        engineering properties of Horizontal Lifeline Energy absorbers,               Small, Parsons, Henn & Laurie,
                                                                                      Dallas, TX, June 2015
        frictional properties between ballasted anchorage systems and the           ➢ Design considerations for sliding
        surfaces they stand on.                                                       resistance of ballasted anchorages
    •   Developed and participated in numerous advances in engineering                used in active fall protection
                                                                                      systems, Parsons and Small, ASSE
        techniques, including the effects from deforming anchors, dynamic             annual conference, Dallas, TX, June
        analysis of ballasted anchorages and the performance of dual SRLs.            2015
    •   Developed innovative ways to install stiff and strong anchorages on         ➢ Fall Protection and
                                                                                      Façade Anchorage Load Testing:
        weak surfaces, enabling faster arrest of falls.                               Best Practices, ISFP, New Orleans,
    •   Conducted forensic investigation of numerous fall accidents, including        LA, June 2019
        inspection, computer modelling, expert reports and testimony.               Patents:
    •   Refined engineering techniques for fall protection that have become         ➢ US No 5,799,760: Energy
        part of the current ANSI Z359.6, CSA Z259.16 and SS607 standards.             Absorbing Device
                                                                                    ➢ US No 7,992,680 B2: Pass-by
    •   Conceived and developed the smartphone App, “FallClear”, used                 Rigid Rail system
        around the world for clearance calculations.                                ➢ Patent Pending: Force Management
                                                                                      Anchor for Horizontal Lifelines
                                                                                    ➢ Engineered or conceived several
In 2014, High Engineering Corp merged with Parsons Engineering from                   devices, subsequently patented by
St. John’s NF, retaining the name, “High Engineering Corp”. Greg served               manufacturers, including a “Rail
                                                                                      Slider”, “Energy Absorbing Strut”,
                                                                                      “Reinforcing Spider” products,
Page 2 of 3                                                                           including, 3 “Roof Anchorages”,
                                                                                      “Guardrail testing system”,
Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                                           Page 28 of 31 PageID 724



Greg Small, P.Eng., M.Eng
as the Chief Engineer for 2 ½ years, before selling his remaining shares, Forensics    & Expert Witness:
                                                                          ➢ 1981 - Labour Canada vs. CN Rail, Federal Court, Ottawa, ON.
retiring from that Company in August 2016.                                   Assist Counsel - successful defence of scaffold collapse.
                                                                                    ➢ 1998, Robert Phalin vs. Klein Tools, Fall of a worker from a
                                                                                      utility pole. Successful out of court settlement after deposition
Greg wasn’t ready to fully retire, and incorporated “Elevated Insight                 testimony.
and Engineering Ltd.” in September 2016, working from his home in                   ➢ 1999, testing military descent controller to investigate heat
                                                                                      build-up that was causing ropes to jam in the device.
service of the fall protection industry.                                            ➢ 2000, Inspection/testing/report: horizontal lifeline representing
                                                                                      DBI/SALA against Metro North Railroad. Resolution unknown.
                                                                                    ➢ 2001, Mine Safety Institute, witnessed/assisted forensic
In his volunteer work, Greg remains active with CSA Z259 and ANSI                     dismantling/inspection of SRL. Lawsuit not initiated.
Z359 and continues collaborating with regulators to improve worker                  ➢ 2002, Discovered dangerous fall protection system in St. Paul,
                                                                                      MN. Computer modelling and dynamic testing proved claim.
safety at height.                                                                     Owner dismantled system but chose not to pursue breach of
                                                                                      contract lawsuit against the Supplier.
                                                                                    ➢ 2010, Temprile vs. College Pro Painters, forensic investigation
He continues to consult to engineering firms and manufacturers,                       defending ladder set-up. Judicial ruling in favor of defendant.
serves as an expert witness in a variety of liability cases, and offers his         ➢ 2011, Expert Witness in a Hydro One application to Ontario
                                                                                      Ministry of Labour to reinstate use of a banned anchorage
industry-leading training in “Qualified Fall Protection Engineer” and                 device. Successful reinstatement of device.
“Competent Person Advanced”.                                                        ➢ 2012, Expert analysis /esting of ladder climbing system on
                                                                                      behalf of Enercon, to to revoke a CSST ban. Successful
                                                                                      reinstatement of system.
Greg has a deep curiosity and innate ability to understand how things               ➢ 2012, Flores vs. Falltech, Product Liability claim that fall
                                                                                      arrester did not engage. Settled out of court.
work. This helps him develop useful mathematical and computer                       ➢ 2013, Investigation and expert report to NWT WH&S Comission
models to explore behaviour of the physical world, sometimes using                    on non-fatal fall accident. Status not known.
                                                                                    ➢ 2013, David Jordan Johnson v. Trommel, Fall from a residential
tests to prove unexpected results from his calculations. He has a                     roof, claiming homeowner failoure. Lawsuit dropped.
natural teaching ability, with a contagious passion for the truth, that             ➢ 2014, Expert review of Window Cleaning anchorage system.
                                                                                      Settled by negotiation.
helps him explain complicated things in understandable ways.                        ➢ 2014, Zimmerman vs FallTech, Product liability case: Hip D-ring
                                                                                      pulled out of harness. Ongoing?
                                                                                    ➢ 2014 – Kirkendall vs. Falltech, Product liability case regarding
He has participated in many forensic investigations of incidents,                     claim that SRL did not engage in large swing fall. Settled out of
accidents, equipment failures, design flaws, and mis-use of equipment                 court.
                                                                                    ➢ 2015 – Hall vs. FallTech, Product liability case regarding claim
and systems.                                                                          that rope grab did not engage, case withdrawn by plaintiff.
                                                                                    ➢ 2015 – Palacios vs. FallTech, Product liability case regarding
                                                                                      claim that snaphooks in Y-lanyard were defective. Ongoing.
Greg’s experience with forensics and expert testimony is listed in the              ➢ 2016 – James vs. Guardian, Product liability case regarding
column to the right.                                                                  claim that SRL did not lock off. Settled out of Court.
                                                                                    ➢ 2016 – Benevides vs. TS Group, Product liability case claiming
                                                                                      that rigid ladder system fall arrester did not engage. Ongoing
                                                                                    ➢ 2017 – James vs Guardian, Product Liability case claiming
                                                                                      malfunctioning SRL. Settled out of Court.
                                                                                    ➢ 2017 - Gish vs Solid Platforms, Liability case claiming improper
                                                                                      construction and tagging of scaffolding. Ongoing.
                                                                                    ➢ 2018 – Najarro vs Guardian, Product Liability Case claiming
                                                                                      malfunction of Self Retracting Device – Ongoing.
                                                                                    ➢ 2018 – Gundersen vs Guardian, Product Liability case claiming
                                                                                      malfunction of fall protection equipment - Ongoing
                                                                                    ➢ 2018 – Rubycela Lopez v Yoke, Product Liability case claiming
                                                                                      malfunction of ladder fall protection – Settled out of court
                                                                                    ➢ 2018 – Rubycela Lopez v 3M, Product Liability case claiming
                                                                                      malfunction of ladder fall protection – Settled out of court
                                                                                    ➢ 2018 – Mora vs Guardian, Product Liability case claiming
                                                                                      malfunction of fall protection equipment - Ongoing
                                                                                    ➢ 2019 – Mendoza v Reliance, Product Liability case claiming
                                                                                      malfunction of connector between twin SRDs and harness –
                                                                                      Settled out of court.




Page 3 of 3
                                                                                                             Rate Sheet 2020
               127 Diamond Court SE                                                                     Effective Date:               Jan 01, 2020
               Calgary, AB T2J 7B3
       Case 6:19-cv-00038-H
               (403) 271-8957    Document 56-1 Filed 11/16/20                                 Page         of 31 PageID 72520823
                                                                                                       29Number(s):
                                                                                              EIEL Project


Forensic Investigations, Expert Opinion, Depositon and Testimony Rates
Rates Submitted to:

Gerardo Alcazar
Blackwell Burke P.A.
431 South Seventh Street, Suite 2500
Minneapolis, MN 55415
                                                                                                                          Unit Cost
        Principal Engineer (Greg Small, P.E., P.Eng., M.Eng.) - Forensic Investigation/Written Opinion                      $465      per hour
        Principal Engineer (Greg Small, P.E., P.Eng., M.Eng) - Depositions & Court Testimony                                $690      per hour
        Travel Time for Principal Engineer*                                                                                 $230      per hour
        Admin Support                                                                                                       $115      per hour




         All other Travel Expenses (Air, Taxi, Hotel, Meals, Rentals) will be charged at Cost + 10%
            (Note Travel time rates are based on First or Business Class for flight durations over 3 hours)
         The above rates, in $USD, are net of applicable taxes, which will be added to the final invoice
Terms (Attached terms of engagement are applicable)
Client to Provide the Following:
     1 - Copies of all documents on which opinions are requested.




                                   These rates are in effect for short duration projects initiated in 2020




 9/11/2020                                            Blackwell Burke P.A.
1. PROFESSIONAL RESPONSIBILITY
      Case 6:19-cv-00038-H Document 56-1 Filed 11/16/20                                                  Page 30 of 31 PageID 726
Elevated Insight and Engineering Ltd., hereafter referred to as “the CONSULTANT”, shall provide the noted engineering services to the CLIENT exercising
the standard of care, skill and diligence which is reasonably expected within the engineering profession in the location of the project, as measured by
professional standards applicable during the performance of the services. No other warranty or guarantee, expressed, implied or statutory, is made or
intended by this Agreement.
2. SUBCONSULTANTS
The CONSULTANT may, with the permission of the CLIENT and at any stage of the project, engage subconsultants to perform all or any part of the services.
The CLIENT shall not unreasonably withhold permission to engage subconsultants.
3. DISCLOSURE
The CLIENT agrees to provide full disclosure to the CONSULTANT of all drawings, reports, schedules and other data pertinent to the execution of the
CONSULTANT’s work on behalf of the CLIENT under this agreement. The CONSULTANT shall not be responsible for the interpretation or verification of
information supplied by the CLIENT or others, or for any errors or omissions therein. The CONSULTANT may rely on the accuracy of any data provided by
the CLIENT, or by other parties engaged by the CLIENT, for use on the project.
4. COMPENSATION
Fees for the work performed under this Agreement shall be in the form agreed to by the CONSULTANT and CLIENT. All fees and charges shall be payable in
Canadian funds unless noted otherwise. Invoices shall be due and payable within thirty (30) days of the invoice date, as presented and without hold backs, by
the CLIENT upon receipt. Accounts unpaid after thirty (30) days are subject to interest compounded at 1 per cent per month past-due. The CONSULTANT
reserves the right, without penalty, to discontinue services in the event of non-payment.
5. REPRESENTATIVES
The CONSULTANT and the CLIENT shall each designate a representative who is authorized to act on behalf of the designating party on matters related to the
project. Each such representative shall be the person to whom notices required under this Agreement shall be directed. Either party may change their
representative upon written notice to the other party.
6. TERMINATION
Either party may terminate this Agreement without cause upon thirty (30) days written notice. Upon termination by either party, the CLIENT shall forthwith pay
to the CONSULTANT the fees and charges due for services rendered under this Agreement to the date of termination, including all reasonable termination
costs incurred by the CONSULTANT in closing down the project work.
If either party breaches this Agreement, the non-defaulting party may terminate this Agreement if the breach is not remedied by the seventh (7th) day following
written notice of default from the non-defaulting party. Non-payment by the CLIENT of invoices issued by the CONSULTANT shall constitute a breach of this
Agreement.
7. CLIENT’S RESPONSIBILITIES
The CLIENT shall be responsible for all things reasonably required to facilitate the project and to aid the CONSULTANT to provide the services. Unless
otherwise stated elsewhere, the CLIENT shall apply for and obtain all permits and licenses.
8. LIMITATION OF LIABILITY
The CONSULTANT shall not be responsible for;
 a. the failure of a contractor, retained by the CLIENT, to perform the work required for the Project in accordance with the applicable contract documents.
 b. the design of or defects in equipment supplied or provided by the CLIENT for incorporation into the Project.
 c. any cross contamination resulting from subsurface examinations.
 d. any damage to subsurface structures and utilities which were identified and located by the CLIENT.
 e. any Project decisions made by the CLIENT if the decisions were made without the advice of the CONSULTANT or contrary to or inconsistent with the
advice of the CONSULTANT.
 f. Any consequential loss, injury or damages suffered by the CLIENT, including but not limited to the loss of use, earnings and business interruption.
 g. The unauthorized distribution of any confidential document or report prepared by or on the behalf of the CONSULTANT for the exclusive use of the
CLIENT.
Notwithstanding any other provisions of this Agreement, the total amount of all claims the CLIENT may assert against the CONSULTANT, including all
directors, officers, employees, agents, subconsultants and shareholders under this project, including but not limited to claims for negligence, negligent
misrepresentation and breach of contract, shall not exceed the amount of the engineering fees paid by the CLIENT to the CONSULTANT.
No claim may be brought against the CONSULTANT in contract or tort more than one (1) year after the services were completed or terminated under this
agreement.




9/11/2020                                                     Blackwell Burke P.A.
9. INSURANCE
The CONSULTANT       will maintain insurance for the
       Case 6:19-cv-00038-H                          Agreement in the
                                                  Document            followingFiled
                                                                   56-1         types; 11/16/20           Page 31 of 31 PageID 727
 a. Worker’s Compensation Insurance at statutorily required levels.
 b. Comprehensive General Liability (CGL) insurance.
 c. Professional Liability Insurance (PLI)
 d. Automotive insurance for all vehicles used in rendering the services under this Agreement.
10. DOCUMENTS
All documents and drawings prepared by the CONSULTANT or by others on the behalf of the CONSULTANT, in connection with this Project are instruments
of service for the execution of the Project. The CONSULTANT retains the property and copyright in these documents and drawings, whether the project is
executed or not. These documents and drawings may not be used on any other project or for any other purpose without the prior written consent of the
CONSULTANT. At the request and expense of the CLIENT, the CONSULTANT shall provide the CLIENT with copies of any and all drawings, specifications
and other documents prepared by the CONSULTANT, if requested not more than ten (10) years after the services are completed or after this Agreement is
terminated.
11. FIELD SERVICES
Where applicable, field services recommended for the Project are the minimum necessary, in the sole discretion of the CONSULTANT, to observe whether the
work of a contractor retained by the CLIENT or CONSULTANT is being carried out in general conformity with the intent of the services. Any reduction from
the level of services recommended will result in the CONSULTANT providing qualified certifications for the work.
12. ENVIRONMENTAL
The CONSULTANT’s field investigation, laboratory testing, and engineering investigations will not address or evaluate pollution of soil, or pollution of
groundwater. The CONSULTANT will cooperate with the CLIENT’s environmental consultant during any investigations during the field work phase of the
CONSULTANT’s work.
13. DISPUTE RESOLUTION
If requested in writing by either the CLIENT or the CONSULTANT, the parties shall attempt to resolve any dispute, arising out of or in connection with this
Agreement, by entering into structured non binding negotiations with the assistance of a mediator on a without prejudice basis. The mediator shall be
appointed by agreement with the parties. If a dispute cannot be settled within a period of thirty (30) calendar days with the mediator, the dispute shall be
referred to and finally resolved through arbitration by an arbitrator appointed by agreement of the parties of by reference to a judge of the Court.
14. ENTIRE AGREEMENT
Upon authorization by the CLIENT and commencement of performance hereunder, these terms constitute the entire agreement between the parties
concerning its subject matter. Any changes or additional conditions proposed by the CLIENT are hereby rejected, unless expressly stated in the Agreement or
incorporated by a change order executed in writing by the CLIENT and CONSULTANT.




9/11/2020                                                      Blackwell Burke P.A.
